DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 21, the prior art of record fails to teach or suggest alone, or in combination displaying a message collection user interface having a plurality of dynamic session placeholders, each dynamic session placeholder representing a respective conversation of related messages constituting a messaging communication session, each dynamic session placeholder including a time indication in accordance with a time of a most recent message in the conversation, an identification of the opposite messaging party, each dynamic session placeholder presented as a single entry in a list of messages in the message collection user interface and chronologically ordered within the list of messages in the message collection user interface; in response to a new sent message in the conversation of related messages defined by any one of the dynamic session placeholders, updating the time indication for the respective dynamic session placeholder based on a message time of the new sent message, and automatically,  without user input, reordering the plurality of dynamic session placeholders within the list of messages based on the message time of the new sent message in the conversation of related messages; and displaying the reordered list of messages in the message collection user interface.


Regarding claim 26, the prior art of record fails to teach or suggest alone, or in combination the processor, cause the wireless communication device to: display a message collection user interface having a plurality of dynamic session placeholders, each dynamic session placeholder representing a 
message in the conversation, an identification of the opposite messaging party, each dynamic session placeholder presented as a single entry in a list of messages in the message collection user interface and chronologically ordered within the list of messages in the message collection user interface; in response to a new sent message in the conversation of related messages defined by any one of the dynamic session placeholders, update the time indication for the respective dynamic session placeholder based on a message time of the new sent message, and automatically, without user input, reorder the plurality of dynamic session placeholders within the list of messages based on the message time of the new sent message in the conversation of related messages; and display the reordered list of messages in the message collection user interface.

Regarding claim 31, the prior art of record fails to teach or suggest alone, or in combination in response to execution by the processor, cause the wireless communication device to: display a message collection user interface having a plurality of dynamic session placeholders, each dynamic session placeholder representing a respective conversation of related messages constituting a messaging communication session, each dynamic session placeholder including a time indication in accordance with a time of a most recent message in the conversation, an identification of the opposite messaging party, each dynamic session placeholder presented as a single entry in a list of messages in the message collection user interface and chronologically ordered within the list of messages in the message collection user interface; in response to a new sent message in the conversation of related messages defined by any one of the dynamic session placeholders, update the time indication for the respective dynamic session placeholder based on a message time of the new sent message, and automatically, without user input, reorder the plurality of dynamic session placeholders within the list of messages 

Morreale et al. (U.S. 2004/0181586) discloses a partial content of a working memory 207 of 
the generic computer 105i of the network 100, while executing an e-mail client software according to an embodiment of the present invention (P:0026), a  graphical user interface (GUI) 400 allows a friendly interaction of the computer user with the e-mail client software (P:0026), each time a new message is sent, a list 455 of the most recently sent e-mail messages is updated (fig. 4 and P:0043); in particular, the list 455 stores the content of the message identifier field ("Message-ID" field) and the subject field ("Subject" field)  present in the header of the most recently sent e-mail messages; for example, the list 455 contains the five most recently sent messages (fig. 4 and P:0043).

	However, the prior art of record fails to teach applicant’s claimed invention discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        August 25, 2021